COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                 NO. 2-07-450-CV


BETTY JEAN REAMES                                                 APPELLANT

                                           V.

DOUGLAS MACK REAMES                                                 APPELLEE

                                       ------------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

     Appellant Betty Jean Reames is attempting to appeal from the trial court’s

December 3, 2007 order denying her “Motion to Enter Orders on Motion for

New Trial.” The trial court signed the final judgment in this case on January

30, 2007. Appellant timely filed a motion for new trial on February 28, 2007,

and it was overruled by operation of law seventy-five days after the judgment



     1
         See T EX. R. A PP. P. 47.4.
was signed.2   See T EX. R. C IV. P. 329b(c). The trial court’s plenary power

expired on May 15, 2007, thirty days after the motion was overruled. See T EX.

R. C IV. P. 329b(e). Therefore, the trial court did not have the power to enter

the December 3, 2007 order, and it was a nullity. See State ex rel. Latty v.

Owens, 907 S.W.2d 484, 486 (Tex. 1995) (stating that judicial action taken

after a court’s jurisdiction over cause has expired is a nullity).

      Because appellant’s motion for new trial was overruled by operation of

law, she had ninety days from the day the judgment was signed, or until April

30, 2007, to file a notice of appeal. See T EX. R. A PP. P. 26.1(a)(1). She did

not file this notice of appeal, however, until December 5, 2007.

      On January 18, 2008, the court notified appellant that it was concerned

that it lacked jurisdiction over the appeal and stated that unless appellant or any

party desiring to continue the appeal filed with the court a response showing

grounds for continuing the appeal, the appeal would be dismissed for want of

jurisdiction. We have received no response.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the




      2
       The April 9, 2007 oral ruling granting the motion for new trial was of no
effect because it was not reduced to a written order. See T EX. R. C IV. P.
329b(c).

                                        2
appeal. See T EX. R. A PP. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (holding that once extension period has passed, a party

can no longer invoke an appellate court’s jurisdiction). Accordingly, we dismiss

the appeal for want of jurisdiction. See T EX. R. A PP. P. 42.3(a), 43.2(f).




                                            PER CURIAM

PANEL D:    MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 6, 2008




                                        3